Citation Nr: 0310337	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  00-16 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the claimant's discharge was under other than 
honorable conditions so as to preclude entitlement to 
veteran's benefits other than health care benefits under 
Chapter 17 of the United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The appellant had active service from October 1944 to January 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The Board decided the question at issue 
adversely to the appellant in June 2001, and the appellant 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  The Court vacated the Board's decision and 
remanded the case to the Board for action consistent with the 
Court's decision.


REMAND

In developing evidence in conjunction with the appellant's 
case, VA failed to inquire about certain matters that under 
38 C.F.R. § 3.13(c) could be dispositive of his case.  
Specifically, the Court found that VA's 1951 request for 
service department verification of whether the appellant was 
eligible for complete discharge on January 28, 1946, and VA's 
1998 request to NPRC for records of the terms of the 
appellant's first "enlistment" failed to meet the 
requirement in section 3.13(c) that VA seek from the relevant 
service department verification of the period of service 
required under the appellant's 1944 inductions.  The Court 
noted that factual development is required to respond to the 
regulation.

The veteran's representative, in a written brief presentation 
of January 24, 2001, stated, "The service department has 
certified that the veteran was inducted in October 1944 for 
the duration of the war plus six months.  No document 
certifying those terms of service is of record.  The veteran 
and his representative, The American Legion, should be asked 
to produce the certification referenced in the January 2001 
brief.

The Court was specific in stating that VA is required to seek 
verification of the period of service required under the 
veteran's 1944 induction from the service department.  The 
Court also held that VA must consider whether the veteran 
would have completed the requisite §3.13(c) service at any 
time before the inception of the conduct that caused the 
veteran's discharge.  

In further developing this case, VA must insure compliance 
with all notice and assistance requirements of the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159 (2002).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
complete compliance with the VCAA, 
38 U.S.C.A. § 5102, 5103, 5103A (West 
2002), including satisfaction of the 
notice requirements of 38 U.S.C. § 5102 
as interpreted in Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  Request the service department to 
provide any available information 
confirming the term of the veteran's 
October 7, 1944, induction.  
Specifically, request confirmation that 
his induction was or was not for the 
duration of the war plus six months.  
This request should include inquiry as to 
whether any service department 
regulation, directive, or presidential 
executive order in effect in October 1944 
mandated that inductions were for the 
duration of the war plus six months.

3.  Request the veteran and his 
representative to submit the 
certification of the terms of the 
veteran's service referenced in the 
January 24, 2001, Written Brief 
Presentation from The American Legion, 
which stated "The service department has 
certified that the veteran was inducted 
. . . for the duration of the war plus 
six months."  If the veteran or the 
representative cannot produce the 
referenced certification, request The 
American Legion to identify the source of 
the information.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




